Name: Commission Regulation (EEC) No 2093/81 of 23 July 1981 amending for the second time Regulation (EEC) No 3226/80 fixing the free-at-frontier reference prices applicable to wine imports from 16 December 1980
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 204/ 10 Official Journal of the European Communities 24 . 7 . 81 COMMISSION REGULATION (EEC) No 2093/81 of 23 July 1981 amending for the second time Regulation (EEC) No 3226/80 fixing the free-at ­ frontier reference prices applicable to wine imports from 16 December 1980 Democratic Republic of Algeria, signed in Algiers on 26 April 1976 and approved on behalf of the Commu ­ nity by Council Regulation (EEC) No 2210/78 ( 7), lays down in Article 20 that wine of fresh grapes within heading No ex 22.05 of the Common Customs Tariff, originating in Algeria, is to be eligible for special import arrangements into the Community for a transi ­ tional period of five years ; whereas this special system , applied as from 1 July 1976 pursuant to the interim agreement approved by Council Regulation (EEC) No 1287/76 ( 8 ), expires on 30 June 1981 ; whereas the column headed Algeria' in the Annex to Regulation (EEC) No 3226/80 is to be suspended , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 3456/80 ( 2 ), and in particular Article 18 (8 ) thereof, Whereas Article 18 of Regulation (EEC) No 337/79 lays down special rules relating to the importation of certain products in the wine-growing sector ; whereas Commission Regulation (EEC) No 1 393/76 (3 ), as last amended by Regulation (EEC) No 3104/80 (4), lays down the relevant implementing rules ; whereas pursuant to Article 18 ( 8 ) of Regulation (EEC) No 337/79 the Commission is required to fix the free-at ­ frontier reference prices ; Whereas the free-at-frontier reference prices applic ­ able from 16 December 1980 were fixed by Commis ­ sion Regulation (EEC) No 3226/80 (5 ), as amended by Regulation (EEC) No 1201 / 81 (6 ) ; Whereas the Cooperation Agreement between the European Economic Community and the People 's HAS ADOPTED THIS REGULATION : Article 1 The column headed Algeria given in the Annex to Regulation (EEC) No 3226/80 is hereby suspended . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 July 1981 . For the Commission The President Gaston THORN (') OJ No L 54, 5 . 3 . 1979 , p. 1 . ( : ) OJ No L 360 , 31 . 12 . 1980 , p. 18 . ( 3 ) OJ No L 157 , 18 . 6 . 1976 , p. 20 . ( 4 ) OJ No L 324, 29 . 11 . 1980 , p. 63 . ( 5 ) OJ No L 336 , 13 . 12 . 1980 , p. 1 . ( 7 ) OJ No L 263 , 27 . 9 . 1978 , p. 1 . (") OJ No L 122 , 6 . 5 . 1981 , p. 12 . ( s ) OJ No L 141 , 28 . 5 . 1976 , p. 1 .